DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 10/12/2022.  Claims 1-6, 8, 10-15, 17, and 19-24 are pending.
Election/Restrictions
Applicant's election with traverse of Species VI., drawn to Figs. 29-31 in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that Species VII. & VIII. encompass one embodiment.  This argument and is found persuasive.  The Species Requirement now understood by the Examiner is as follows:
I.	Figs. 1-15
II.	Figs. 16-19
III.	Figs. 20-22
IV.	Figs. 23-25
V. 	Figs. 26-28
VI.	Figs. 29-31
VII.	Figs. 32-35
The requirement above is deemed proper and is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-15, 17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation "the first clip opening," in lines 14, 17, and 12, respectively.  Likewise, claims 1, 11, and 20 recite the limitation “the second clip opening,” in lines 15, 18, and 13, respectively.  There is insufficient antecedent basis for this limitation in the claims.  For Examination purposes, “the first clip opening,” and “the second clip opening,” will be interpreted as representing “the first clip pocket opening,” and “the second clip pocket opening,” as recited in claims 1, 11, and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-15, 17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. Pat. 10298169) in view of Geiger et al. (U.S. Pat. 10208874).
Regarding claim 1, Martin teaches a wire management clip 10 comprising: a base member 16; a first arm 12 extending from a first end portion of the base member 16 (as seen in Fig. 2 below) and having a free end (as seen in Fig. 2 below), the first arm 12 having at least one structure engaging member 32 extending therefrom; a second arm 14 extending from a second end portion of the base member 16 (as seen in Fig. 2 below) and having a free end (as shown in Fig. 2 below) such that a cable receiving opening 18 is formed between the first arm 12 and the second arm 14, the second arm 14 having at least one structure engaging member 32 extending therefrom. 
With regards to claim 11, Martin teaches a wire management clip 10 comprising: a base member 16; a first arm 12 extending from a first end portion of the base member 16 (as seen in Fig. 2 below) and having a free end  (as shown in Fig. 2 below) with a first lead-in 20, the first arm 12 having at least one structure engaging member 32 extending therefrom; a second arm 14 extending from a second end portion of the base member 16 (as seen in Fig. 2 below) and having a free end (as shown in Fig. 2 below) with a second lead-in 22 such that a cable receiving opening 18 is formed between the first arm 12 and the second arm 14, and such that the second lead-in 22 opposes the first lead-in 20 and a gap is formed between the first lead-in 20 and the second lead-in 22 (as seen in Fig. 2), the second arm 14 having at least one structure engaging member 32 extending therefrom.
With regards to claim 20, Martin teaches a wire management clip 10 comprising: a base member 16; a first arm 12 extending from a first end portion of the base member 16 (as seen in Fig. 2 below) and having a free end (as shown in Fig. 2 below); a second arm 14 extending from a second end portion of the base member 16 (as seen in Fig. 2 below) and having a free end (as shown in Fig. 2 below) such that a cable receiving opening 18 is formed between the first arm 12 and the second arm 14.
	Regarding claims 1, 11, and 20, Martin is discussed above, and discloses the clip, but fails to teach first and second clip pockets.  Geiger teaches a wire management clip 10 comprising a base member 20; a first clip pocket 20 forming an opening 32 capable of receiving a portion of a structure, the first clip pocket 20 includes at least one structure engaging member 52 extending into the first clip pocket opening 32 (as seen in Fig. 5); a second clip pocket 18 forming an opening 28 capable of receiving a portion of the structure, the second clip pocket 18 includes at least one structure engaging member 40 extending into the second clip pocket opening 28 (as seen in Fig. 5); and where the first clip pocket opening 32 is oriented to permit entry of the structure from a first direction relative to the wire management clip 10 and the second clip pocket opening 28 is oriented to permit entry of the structure from a second direction relative to the wire management clip 10 (as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second arms of Martin with the first and second clip pockets of Geiger, in order to accommodate panels, and other objects, as taught to be desirable by Geiger (see discussion in col. 3, lines 25-27).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the cable arm of Geiger with the clip of Martin, in order to configure the clip to adjust to various diameter wires and to minimize migration of the wires within the second gap, as taught to be desirable by Geiger (see discussion in col. 4, lines 24-26).  
	Regarding claims 2 and 21, Martin teaches the wire management clip 10, where the free end 20 of the first arm 12 includes a first lead-in 20, where the free end 22 of the second arm 14 includes a second lead-in 22, and where the first lead-in 20 opposes the second lead-in 22 and a gap is formed between the first lead-in 20 and the second lead-in 22 (as seen in Fig. 2 below).
	Regarding claims 3 and 13, Martin teaches the wire management clip 10, where the first lead-in 20 facilitates flexing of the first arm 12, and where the second lead-in 22 facilitates flexing of the second arm 14 (see discussion in col. 3, lines 50-53).
	Regarding claims 4 and 12, Martin teaches the wire management clip 10, where the at least one structure engaging member 32 of the first arm 12 comprises a tooth, a pointed edge or a raised surface, and the at least one structure engaging member 32 of the second arm 14 comprises a tooth, a pointed edge or a raised surface (see discussion in col. 3, lines 55-61).
	Regarding claims 5 and 14, Geiger teaches the wire management clip, where the first clip pocket 22 comprises an L-shaped bracket (as seen in Fig. 5).
	Regarding claims 6 and 15, Geiger teaches the wire management clip, where the second clip pocket 18 comprises an L-shaped bracket (as seen in Fig. 5).
	Regarding claim 7, Geiger teaches the wire management clip, wherein the first clip pocket comprises at least one structure engaging member extending into the first clip pocket opening.
	Regarding claims 8 and 17, Geiger teaches the wire management clip, where at least one structure engaging member 52 of the first clip pocket 22 comprises a tooth, a pointed edge or a raised surface.  The Examiner notes that the structure engaging member 52 is a raised surface.
	Regarding claims 10 and 19, Geiger teaches the wire management clip, where at least one structure engaging member 40 of the second clip pocket 18 comprises a tooth, a pointed edge or a raised surface.  The Examiner notes that Geiger teaches that his structure engagement member 40 comprises barbs, which are being interpreted as pointed edges (see discussion in col. 3, lines 49-50).
	Regarding claim 22, Martin teaches the wire management clip 10, where the first arm 12 includes at least one structure engaging member 32 extending therefrom, and the second arm 14 includes at least one structure engaging member 32 extending therefrom (as seen in Fig. 2).
	Regarding claim 23, Martin teaches the wire management clip 10, where the at least one structure engaging member 32 of the first arm 12 comprises a tooth 34, a pointed edge or a raised surface, and the at least one structure engaging member 32 of the second arm 14 comprises a tooth 34, a pointed edge or a raised surface (as discussed in col. 3, lines 61-67).
	Regarding claim 24, Geiger teaches the wire management clip, where at least one structure engaging member 52 of the first clip pocket 22 comprises a tooth, a pointed edge or a raised surface.  The Examiner notes that the structure engaging member 52 is a raised surface.  Geiger further teaches the wire management clip, where at least one structure engaging member 40 of the second clip pocket 18 comprises a tooth, a pointed edge or a raised surface.  The Examiner notes that Geiger teaches that his structure engagement member 40 comprises barbs, which are being interpreted as pointed edges (see discussion in col. 3, lines 49-50).


    PNG
    media_image1.png
    400
    697
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Martin and Geiger et al. above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional clip support systems, capable of supporting multiple cables while securing them to a fixed object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        22-Oct-22